DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Specification
The specification is objected to because Page 1 section “Cross-Reference to related Application” needs to be updated to reflect that the current status of parent Application Serial No. 13/355,925 is now patent No. US 10,389,778 B2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being anticipated over claims 1-9 and 22 of Patent No. US 10,389,778 B2 (hereinafter Patent’778).

Regarding claims 1-10, in the table below, the left side contain claims 1-10 in the instant application while the right side contains portions of claims 1-9 and 22 of Patent‘778, and the differences between the claims are bolded in the table below:

16/543,812 (Instant Application)
US 10,389,778 B2 (Patent ‘778)
(Claim 1) A method comprising the steps of: 

displaying, on a companion device having a touch screen interface, an icon, which can be manipulated by said touch screen interface, said icon representing an audiovisual asset which can be viewed on an external audiovisual device; 



obtaining, via said companion device, an input gesture on said touch screen interface; and 





responsive to said obtaining of said gesture, dispatching a signal from said companion device, said signal causing said external audiovisual device to access, from at least one of a content data network and an application web server at a remote location from said external audiovisual device, said 
a plurality of icons, which can be manipulated by said touch screen interface, each of said plurality of icons representing a different one of a plurality of audiovisual assets which can be viewed on an external audiovisual device;obtaining, from a user of said companion device, an input gesture on said touch screen interface, wherein said input gesture includes a flick of a focused one of said icons off of a top of said touch screen interface; andresponsive to said obtaining of said gesture, dispatching a signal from said companion device, said signal causing said external audiovisual device to access, from at least one of a content data network and an application web server at a remote location from said external audiovisual device, a given one of said plurality of audiovisual assets associated with said focused one of said icons, wherein said access of said given one of said plurality of audiovisual assets is independent of said companion device.


(Claim 2) The method of claim 1, further comprising downloading an application onto said companion device, wherein said displaying, obtaining, and dispatching step are carried out, at least in part, by executing said application on said companion device.
(Claim 3) The method of claim 2, wherein said downloading comprises downloading from an on-line application store maintained by a manufacturer of said companion device, and wherein said application comprises a native application.
(Claim 3) The method of claim 2, wherein said downloading comprises downloading from an on-line application store maintained by a manufacturer of said companion device, and wherein said application comprises a native application.
(Claim 4) The method of claim 2, wherein: said external audiovisual device accesses said audiovisual asset associated with said icon over a hybrid fiber coaxial network via a radio frequency quadrature amplitude modulation scheme, wherein assessing said audiovisual asset comprises tuning, by said external audiovisual device, to said audiovisual asset streaming from said content data network or said application web server; 


said companion device has a data subscription connectivity over said hybrid fiber coaxial network; and  said downloading comprises downloading from a web application server via said data subscription 

plurality of audiovisual assets associated with said focused one of said icons over a hybrid fiber coaxial network via a radio frequency quadrature amplitude modulation scheme, wherein assessing said given one of said plurality of audiovisual assets comprises tuning, by said external audiovisual device, to said given one of said plurality of audiovisual assets streaming from said content data network or said application web server;said companion device has a data subscription connectivity over said hybrid fiber coaxial network; andsaid downloading comprises downloading from a web application server via said data subscription 


obtaining, via said companion device, an indication, on said touch screen interface, that said icon is focused; and 


responsive to said indication that said icon is focused, wherein said icon becomes a focused icon, displaying on said companion device a screen with additional details regarding said audiovisual asset associated with said focused icon; wherein said input gesture is obtained from said screen with said additional details. 
(Claim 5) The method of claim 1, further comprising:obtaining, from said user of said companion device, an indication, on said touch screen interface, that said user wishes to focus on a given one of said icons; andresponsive to said indication that said user wishes to focus on said given one of said icons, wherein said given one of said icons becomes said focused one of said icons, displaying on said companion device a screen with additional details regarding said given one of said plurality of audiovisual assets associated with said focused one of said icons;wherein said input gesture is obtained from said screen with said additional details.
(Claim 6) The method of claim 1, wherein said input gesture is obtained from a screen showing said icon.
(Claim 6) The method of claim 1, wherein said input gesture is obtained from a screen showing said plurality of icons.
(Claim 7) The method of claim 1, further comprising obtaining, at said companion device, from a network address resolver at said remote location, a network address of said external audiovisual device using a subscriber account of a user of said companion device.  
(Claim 7) The method of claim 1, further comprising obtaining, at said companion device, from a network address resolver at said remote location, a network address of said external audiovisual device using a subscriber account of said user.
(Claim 8) The method of claim 7, wherein said dispatching of said signal from said companion device comprises dispatching from said companion device to said external audiovisual device over a premises network.
(Claim 8) The method of claim 7, wherein said dispatching of said signal from said companion device comprises dispatching from said companion device to said external audiovisual device over a premises network.
(Claim 9) The method of claim 1, wherein said external audiovisual device is one of a plurality of external audiovisual devices, further comprising: 
displaying, on said companion device, a second icon representing a different one of said plurality of external audiovisual devices with which said companion device can be associated; and 
obtaining, at said companion device, a selection specifying said different one of said plurality of external audiovisual devices to be currently associated with said companion device;  wherein said signal is dispatched to said different one of said plurality of external audiovisual devices selected to be currently associated with said companion device. 
said plurality of icons comprises a first plurality of icons and said external audiovisual device is a second plurality of icons, each of said second plurality of icons representing a different one of said plurality of external audiovisual devices with which said companion device can be associated; andobtaining, at said companion device, a selection from said user, said selection specifying a given one of said plurality of external audiovisual devices to be currently associated with said companion device;wherein said signal is dispatched to said given one of said plurality of external audiovisual devices selected to be currently associated with said companion device.


a tangible computer-readable recordable storage medium, storing in a non- transitory manner computer readable program code, the computer readable program code comprising: 

computer readable program code configured to display, on a companion device having a touch screen interface, an icon, which can be manipulated by said touch screen interface, said icon representing an audiovisual asset which can be viewed on an external audiovisual device; 



computer readable program code configured to obtain, via said companion 





computer readable program code configured to, responsive to said obtaining of said gesture, dispatch a signal from said companion device, said signal causing said external audiovisual device to access, from at least one of a content data network and an application web server at a remote location from said external audiovisual device, said audiovisual asset associated with said icon, wherein said access of said audiovisual asset is independent of said companion device.
a plurality of icons, which can be manipulated by said touch screen interface, each of said plurality of icons representing a different one of a plurality of audiovisual assets which can be viewed on an external audiovisual device;computer readable program code configured to obtain, from a user of wherein said input gesture includes a flick of a focused one of said icons off of a top of said touch screen interface; andcomputer readable program code configured to, responsive to said obtaining of said gesture, dispatch a signal from said companion device, said signal causing said external audiovisual device to access, from at least one of a content data network and an application web server at a remote location from said external audiovisual device, a given one of said plurality of audiovisual assets associated with said focused one of said icons, wherein said access of said given one of said plurality of audiovisual assets is independent of said companion device.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 


Claims 1-2, 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakamoto et al. (hereinafter Sakamoto), US 2006/0143656 A1, in view of Kikinis, US 2002/0019980 A1.
Regarding independent claim 1, Sakamoto teaches a method ([0049] a functional description (a method) of the program display and selecting apparatus) comprising the steps of: 
displaying, on a companion device having a touch screen interface, an icon, which can be manipulated by said touch screen interface (FIG. 1 and [0051] In the program displayed selecting apparatus 10, the EPG information is received…and displayed on the LCD monitor screen, [0052] when selecting a program to monitor, a user can select a desired program by touching the LCD monitor screen touch panel 12 with his/her finger, [0048] FIG. 3 is a front view of the program display and selecting apparatus 10.  A program table 78…displayed on the LCD screen 12…includes program frames 82 and 84 which indicate content of program on each channel, [0054] by using the apparatus 10 of the present invention, the latest EPG information can always be displayed.  Furthermore, a user can directly select a program…among the EPG information displayed on the touch panel 12 by touching the panel 12 with his or her finger; thus – FIG. 3 shows program frame 84 (an icon), indicating content of program of a channel, is displayed (displaying) on the LCD monitor screen touch panel 12 (a touch screen interface) of the program displayed selecting apparatus 10 (on a companion device having) shown in FIG. 1 wherein a user can select a desired program , said icon representing an audiovisual asset which can be viewed on an external audiovisual device ([0048] FIG. 3 front view of program display and selecting apparatus 10 displaying on the LCD panel 12  the program table 78 with program frames 82 and 84 where 84 indicate content of program of a selected channel, [0055] the EPG data is displayed on a program table 78, preferably through an LCD display 12 on a monitor screen of the program display and selection apparatus 10 which is remote and separate from the digital broadcast receiver 50 able to output to monitor screen 72 of the TV monitor, [0057] the separate program display and selection apparatus 10 so as to be able to select a program for a separate TV monitor 70 without interrupting a program which is presently being watched on the screen while enabling a viewer to ascertain other programs which may be of interest to him or her, [0058] Further, the operation means or touch panel, of the program display and selecting apparatus, for operating the digital broadcast receiver is not limited to selecting a channel but it can also make a program reservation; thus – a viewer can select a program (representing an audiovisual asset) displayed within a program frame 84 (said icon) displayed on the program display and selection apparatus 10 to make a program reservation wherein the program can be viewed on (which can be viewed on) monitor screen 72 of the TV monitor 70 that is separate (an external audiovisual device) from the program display and selection apparatus 10); 
obtaining, via said companion device, an input gesture on said touch screen interface ([0054] by using the apparatus 10 (obtaining via said companion device) of the present invention, the latest EPG information can always be displayed.  ; and 
responsive to said obtaining of said gesture, dispatching a signal from said companion device (FIG. 4 and [0051-0052] the program displayed selecting apparatus 10…when selecting a program to monitor, a user can select a desired program by touching the LCD monitor touch panel 12 with his/her finger (responsive to said obtaining of said gesture).  Information of the selected program is further transmitted from the infrared I/F 26 and the infrared transmitter-receiver unit 14, of apparatus 10 as shown in FIG. 4, to the digital broadcast receiver 50 (wherein transmitting infrared signal from apparatus 10’s infrared transmitter-receiver unit 14 shown in FIG. 4 equates to dispatching a signal from said companion device)), said signal causing said external audiovisual device to access said audiovisual asset associated with said icon ([0048] FIG. 3 front view of program display and selecting apparatus 10 displaying on the LCD panel 12  the program table 78 with program frames 82 and 84 where 84 indicate content of program of a selected channel, [0058] Further, the operation means or touch panel, of the program display and selecting apparatus, for operating the digital broadcast receiver is not limited to selecting a channel but it can also make a program reservation, [0051-0052] the program displayed selecting apparatus 10…when selecting a program to monitor, a user can select a desired program by touching the LCD monitor touch panel 12 with his/her finger.  Information of the selected program is further transmitted from the infrared I/F 26 and the infrared transmitter-receiver unit 14, of apparatus 10 as shown in FIG. 4, to the digital broadcast receiver 50, [0053] In the , wherein said access of said audiovisual asset is independent of said companion device ([0053] In the digital broadcast receiver 50, the information of the selected program received by the infrared transmitter-receiver unit 58 and the infrared I/F 56…switches a program received by the tuner 64 to the selected program, [0055] which facilitates the outputting of the program on the television monitor…selection apparatus 10 which is remote and separate from…TV monitor; thus – switching of the program received by the tuner 64 (wherein said access) within the digital broadcast receiver facilitating the outputting of the program (of said audiovisual asset) on the television monitor is separate from (is independent of) the selection apparatus 10 (said companion device) that provided by infrared transmission the information of the selected program).  
Sakamoto does not expressly teach external audiovisual device to access, from at least one of a content data network and an application web server at a remote location from said external audiovisual device, audiovisual asset.

Because Sakamoto and Kikinis address the same issue of displaying television programs on a television monitor and corresponding electronic program guide EPG being displayed on separately on a screen of another device, accordingly, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to incorporate the teachings of an external audiovisual device to access, from at least one of a content data network and an application web server at a remote location from said external audiovisual device, audiovisual asset as suggested by Kikinis into Sakamoto’s method, with a reasonable expectation of success, such that when Sakamoto’s program display and selecting apparatus transmits an infrared signal to the said signal causing said external audiovisual device to access, from at least one of a content data network and an application web server at a remote location from said external audiovisual device, said audiovisual asset associated with said icon.  This modification would have been motivated by the desire to address the need of displaying programming information that is neither difficult to read, nor disrupts others when there are multiple viewers (Kikinis [0006]).   

Regarding dependent claim 2, Sakamoto, in view of Kikinis teach further comprising downloading an application onto said companion device, wherein said displaying, obtaining, and dispatching step are carried out, at least in part, by executing said application on said companion device (the combination of Sakamoto and Kikinis suggest that Sakamoto [0051-0055] method of program display and selecting apparatus 10 so that the methods of displaying the EPG, obtaining the user touch selection of a specific EPG program, and the transmitting of the information of the selected program to switch a program received by the tuner 64 to the selected program can be further modified per Kikinis [0039] a set of instruction to be executed may be stored in the memory of a computer system, wherein the set of instructions perform system and methods and further the instructions may be downloaded into a computing device over a data network in the form of compiled and linked version; such  would have been motivated by the desire to address the need of displaying programming information that is neither difficult to read, nor disrupts others when there are multiple viewers (Kikinis [0006])).  

Regarding dependent claim 6, Sakamoto, in view of Kikinis, teach the method of claim 1, wherein said input gesture is obtained from a screen showing said icon (see Sakamoto [0048] FIG. 3 is a front view of the program display and selecting apparatus 10.  A program table 78…displayed on the LCD screen 12…includes program frames 82 and 84 which indicate content of program on each channel, [0054] by using the apparatus 10 of the present invention, the latest EPG information can always be displayed.  Furthermore, a user can directly select a program…among the EPG information displayed on the touch panel 12 by touching the panel 12 with his or her finger, [0055] the EPG data is displayed on a program table 78, preferably through an LCD display 12 on a monitor screen of the program display and selection apparatus 10 which is remote and separate from the digital broadcast receiver 50 able to output to monitor screen 72 of the TV monitor, [0058] Further, the operation means or touch panel, of the program display and selecting apparatus, for operating the digital .  

Regarding independent claim 10, it is an article of manufacture claim that is substantially the same as the method of claim 1, thus claim 10 is rejected for the same reason as claim 1.  Additionally, Kikinis teaches an article of manufacture comprising a computer program product ([0039] system and method described herein may be stored in the memory of a computer system as a set of instructions to be executed (an article of manufacture comprising a computer program product)), said computer program product comprising: a tangible computer-readable recordable storage medium, storing in a non-transitory manner computer readable program code ([0039] the instructions (said computer program product) to perform the system and method described herein may be stored in form of machine-readable media (storing in a non-transitory manner computer readable program code) in the memory (comprising a tangible computer-readable recordable storage medium) of a computer system), the computer readable program code comprising: computer readable program code configured to ([0039] the set of instructions to be executed to perform the system and method described). 

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakamoto in view of Kikinis and further in view of Bayliss et al. (hereinafter Bayliss), US 8,370,428 B1.

Bayliss was disclosed in an IDS dated 9/24/2019.

Regarding dependent claim 3, Sakamoto, in view of Kikinis teach all the elements of claim 2.
Sakamoto and Kikinis do not expressly teach wherein said downloading comprises downloading from an on-line application store maintained by a manufacturer of said companion device, and wherein said application comprises a native application.  
However, Bayliss teaches wherein downloading comprises downloading from an on-line application store maintained by a manufacturer of companion device, and wherein application comprises a native application (1:51-55 mobile computing and cell phone industries have made available a multitude of different mobile devices such as APPLE IPHONE, 4:57-60 In one embodiment of the invention that utilizes the IPHONE as a portable multifunctional device , the mobile user will be able to download a single enterprise application from the ITUNES APPSTORE, using a procedure known in the art (wherein downloading application from ITUNES APPSTORE that is maintained by APPLE manufacture of IPHONE is known in the art equates to maintained by a manufacture), 10:13-19 In the example of an IPHONE (of companion device), a new user will use the ITUNES Store (from an on-line application store) to download (wherein .  
	Because Sakamoto, in view of Kikinis, and Bayliss address the same issue of method for downloading applications to a companion device, accordingly, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to incorporate the teachings wherein downloading comprises downloading from an on-line application store maintained by a manufacturer of companion device, and wherein application comprises a native application as suggested by Bayliss into Sakamoto and Kikinis’ method, with a reasonable expectation of success, such that a companion device implemented as an IPHONE would be able to download the application allowing for the IPHONE to perform program display and selecting methods form APPLE ITUNES APPSTORE as suggested by Bayliss to teach wherein said downloading comprises downloading from an on-line application store maintained by a manufacturer of said companion device, and wherein said application comprises a native application.  This modification would have been motivated by the desire to provide the user with the ability to enroll, provision (configure) and manage one or more of standard, available off-the-shelf mobile devices in a seamless, efficient manner (Bayliss 2:8-12). 

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakamoto in view of Kikinis and further in view of Rieger et al. (hereinafter Rieger), US 2011/0138064 A1 and Bayliss.

Rieger was disclosed in an IDS dated 9/24/2019.

Regarding dependent claim 4, Sakamoto, in view of Kikinis teach the method of claim 2, wherein: said external audiovisual device accesses said audiovisual asset associated with said icon (see Sakamoto [0048] FIG. 3 front view of program display and selecting apparatus 10 displaying on the LCD panel 12  the program table 78 with program frames 82 and 84 where 84 indicate content of program of a selected channel, [0058] Further, the operation means or touch panel, of the program display and selecting apparatus, for operating the digital broadcast receiver is not limited to selecting a channel but it can also make a program reservation, [0051-0052] the program displayed selecting apparatus 10…when selecting a program to monitor, a user can select a desired program by touching the LCD monitor touch panel 12 with his/her finger.  Information of the selected program is further transmitted from the infrared I/F 26 and the infrared transmitter-receiver unit 14, of apparatus 10 as shown in FIG. 4, to the digital broadcast receiver 50, [0053] In the digital broadcast receiver 50, the information of the selected program received by the infrared transmitter-receiver unit 58 and the infrared I/F 56…switches a program received by the tuner 64 to the selected program; thus – responsive to a user finger touching a program of a displayed program frame (associated with said icon) of the digital broadcast receiver (wherein said external audiovisual device) switches a program received by the tuner 64 to the selected program (accesses said audiovisual asset)) over a network (see Kikinis [0019] FIG. 1 as shown includes a television 105, a set-top box 110, a digital or other recording , wherein assessing said audiovisual asset comprises tuning, by said external audiovisual device (see Sakamoto [0053] In the digital broadcast receiver 50 (by said external audiovisual device), the information of the selected program received by the infrared transmitter-receiver unit 58 and the infrared I/F 56…switches a program received by the tuner 64 to the selected program (wherein assessing said audiovisual asset comprises tuning)), to said audiovisual asset streaming from said content data network or said application web server (see Kikinis [0019] FIG. 1 as shown includes a television 105, a set-top box 110, a digital or other recording device 115, and a remote control device 120, [0024] broadcast server 135 has programs which can be viewed using entertainment system 100.  Broadcast server 135 delivers information to network 125 through network link 140, [0022] network 125 may consist of a single network or a group of networks such as the Internet.  Network connection 130 can deliver signals to STB 110 over…WAN or satellite broadcast…and can deliver digital or HDTV signals; thus – FIG. 1 suggests a television that accesses a television program (to said audiovisual asset) delivered by a broadcast server 135 through a WAN or satellite broadcast network (streaming from said content data network or said application webserver)). 
	Sakamoto and Kikinis do not expressly teach accessing over a hybrid fiber coaxial network via a radio frequency quadrature amplitude modulation scheme; said companion device has a data subscription connectivity over said hybrid fiber coaxial network; and downloading via said data subscription connectivity.
	However, Rieger teaches accessing over a hybrid fiber coaxial network via a radio frequency quadrature amplitude modulation scheme ([0077] data network including hybrid fiber coax networks, [0079] “QAM” refers to modulation schemes used for sending signal over cable networks, [0119-0122] as shown, the network of FIGS. 2-2b comprises a plurality of client devices which receive content from a broadband provisioning system BPS 204 of network headend 150 via the network 101, [0141] Referring to FIG. 2b, provide internet content from an internet content server 228 to one or more client device 206 via the network 101…including delivery according to traditional broadband mechanisms via downstream in-band QAM; thus – receiving content (accessing) from a broadband provisioning system BPS 204 via network 101 comprising hybrid fiber coax network (over a hybrid fiber coaxial network) via downstream in-band QAM (via a radio frequency quadrature amplitude modulation scheme)); companion device has a data subscription connectivity over said hybrid fiber coaxial network ([0077] data network including hybrid fiber coax networks, [0127] The content requests include information identifying the requesting device 206.  The content request may further identify the subscriber account, [0141] Referring to FIG. 2b, provide internet content from an internet content server 228 to one or more client device 206 via the network 101…including delivery according to traditional broadband mechanisms via downstream in-band QAM; thus – a requesting device 206 (companion device) with subscriber account identification information request content provided (has a data subscription connectivity) over network comprising hybrid fiber coax network (over said hybrid fiber coaxial network)); and downloading via said data subscription connectivity ([0077] data network including hybrid fiber coax networks, [0127] The content requests 
Because Sakamoto, in view of Kikinis, and Rieger address the same issue of delivering content to client devices over a network, accordingly, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to incorporate the teachings accessing over a hybrid fiber coaxial network via a radio frequency quadrature amplitude modulation scheme; companion device has a data subscription connectivity over said hybrid fiber coaxial network; and downloading via said data subscription connectivity as suggested by Rieger into Sakamoto and Kikinis’ method, with a reasonable expectation of success, such that the Sakamoto and Kikinis’ broadcast program content is accessed over a hybrid fiber coaxial network via a QAM scheme, as suggested by Rieger, wherein program display and selecting apparatus, as taught by Sakamoto, is a client within the network associated with a subscriber account identified by the internet content server to provide content over the network, as suggested by Rieger, to teach wherein: said external audiovisual device accesses said audiovisual asset associated with said icon over a hybrid fiber coaxial network via a radio frequency quadrature amplitude modulation scheme, wherein assessing said audiovisual asset comprises tuning, by said external audiovisual device, to said audiovisual asset streaming from said content data network or said application web server; said companion device has a data subscription connectivity over said hybrid fiber coaxial network; and downloading via said data subscription connectivity.  This modification would have been motivated by the desire to provide the user the capability permitting the user to view their content anywhere (and on any device) they desire, at any given time (Rieger [0011]). 
	Sakamoto, Kikinis and Rieger do not expressly teach said downloading comprises downloading from a web application server, said application comprising a web application.
	However, Bayliss teaches said downloading comprises downloading from a web application server, said application comprising a web application (10:13-19 In the example of an IPHONE, a new user will use the ITUNES Store (wherein ITUNES Store is equivalent to a web application server) to download (said downloading comprises downloading from a) the native application BRAEBURN in the same manner as he would download any other IPHONE application…The custom web apps will then be installed on the mobile device (wherein downloading process of BRAEBURN including custom web apps installed on mobile device equates to said application comprising a web application)).
	Because Sakamoto, in view of Kikinis, and Bayliss address the same issue of method for downloading applications to a companion device, accordingly, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to incorporate the teachings wherein said downloading comprises downloading from a web application server, said application comprising a web application as suggested by Bayliss into Sakamoto, Kikinis and Bayliss’ method, with a reasonable and  said downloading comprises downloading from a web application server via said data subscription connectivity, said application comprising a web application.  This modification would have been motivated by the desire to provide the user with the ability to enroll, provision (configure) and manage one or more of standard, available off-the-shelf mobile devices in a seamless, efficient manner (Bayliss 2:8-12). 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakamoto in view of Kikinis and further in view of KIM et al. (hereinafter KIM), US 2010/0180298 A1.

Regarding dependent claim 5, Sakamoto, in view of Kikinis, teach all the elements of claim 1.
Sakamoto and Kikinis do not expressly teach further comprising: obtaining, via said companion device, an indication, on said touch screen interface, that said icon is focused; and responsive to said indication that said icon is focused, wherein said icon becomes a focused icon, displaying on said companion device a screen with additional details regarding said audiovisual asset associated with said focused icon; wherein said input gesture is obtained from said screen with said additional details.  
However, KIM teaches obtaining, via companion device, an indication, on touch screen interface, that icon is focused ([0113] FIGS. 5A and 5B are schematic views of an EPG screen displayed on a terminal device, [0118-0119] FIG. 5B illustrates a broadcast channel-based EPG screen…If a user selects a broadcasting channel on the screen, the selected broadcasting channel area is displayed distinctively from other broadcasting channel areas, and the title of the broadcasting program and broadcasting time may be displayed along with the thumbnail image of the broadcasting program…in this case, as the selected broadcasting channel area moves to the center of the screen…the broadcasting channel area may be moved by a touch scroll method; thus – if a user selects a broadcasting channel on the EPG screen of the terminal device (obtaining via companion device) via a touch scroll method (wherein the touch scroll method of selecting the selected broadcasting channel on the EPG screen suggests on the touch screen interface), the selected broadcasting channel area is displayed distinctively (wherein the selected broadcasting channel area displayed distinctively equates to an indication that icon is focused) from other broadcasting channel areas); and responsive to said indication that said icon is focused, wherein said icon becomes a focused icon, displaying on said companion device a screen with additional details regarding said audiovisual asset associated with said focused icon ([0118-0121] if a user touches a broadcasting program area on the screen illustrated in FIG. 5B, e.g. the selected broadcasting channel area displayed distinctively on the center of the EPG screen of the terminal device (when user touches a broadcasting program area on the  ([0122] FIG. 6 an area 127, e.g. illustrated as a ”Watch” button displayed on the detailed view screen, to receive a user’s command to select the broadcasting program in the broadcasting receiving apparatus wherein [0074] the command to select a relevant broadcasting program may be performed by touch and flick, button icon click, or other selection manipulation…That is, if a broadcasting program displayed on the EPG screen is touched and flicked, the control unit 130 determines that the relevant broadcasting program is selected, and transmits a command to select the broadcasting program to the broadcasting receiving apparatus; thus – a user can touch and flick (wherein input gesture is obtained) a broadcasting program displayed on the detailed view screen (from said screen with said additional details) of the EPG screen to transmit a command to the broadcasting receiving apparatus to select the touch and flicked broadcasting program).  
Because Sakamoto, in view of Kikinis, and KIM address the same issue of displaying EPG on a touch screen and receiving user touch input on the EPG displayed on the touch screen to command a broadcasting receiving device, accordingly, it would have been obvious to one having ordinary skill in the art at the time that the invention further comprising: obtaining, via said companion device, an indication, on said touch screen interface, that said icon is focused; and responsive to said indication that said icon is focused, wherein said icon becomes a focused icon, displaying on said companion device a screen with additional details regarding said audiovisual asset associated with said focused icon; wherein said input gesture is obtained from said screen with said additional details.  This modification would have been motivated by the desire to provide the user with a more convenient way to check more than two days of the EPG information other and performing reserving/recording instead of in a conventional matrix form and also increasing . 

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakamoto in view of Kikinis and further in view of Rieger.

Regarding dependent claim 7, Sakamoto, in view of Kikinis, teach all the elements of claim 1.
Sakamoto and Kikinis do not expressly teach further comprising obtaining, at said companion device, from a network address resolver at said remote location, a network address of said external audiovisual device using a subscriber account of a user of said companion device.
However, Rieger teaches obtaining, at companion device, from a network address resolver at remote location, a network address of external audiovisual device using a subscriber account of a user of said companion device (Abstract examine the capabilities of registered devices based video/audio quality and other capabilities of client devices, [0119], [0122] network illustrated in FIG. 2 shows a broadband provisioning system BPS 204 comprising a server entity 201…and a monitoring and optimizing entity OME 200, [0109], [0123] one or more components of the BPS 204 may be disposed at various other locations e.g. at the broadcast switched architecture BSA hub in a BSA network, [0018] the information identifying the client device comprises at least one of a MAC address and/or an IP address, [0128-0132] OME 200 determines, based on the unique identification of the requesting device 206 .
Because Sakamoto, in view of Kikinis, and Rieger address the same issue of delivering audio/visual content to client devices over a network, accordingly, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to incorporate the teachings of obtaining, at companion device, from a network address resolver at remote location, a network address of external audiovisual device using a subscriber account of a user of said companion device as suggested by Rieger into Sakamoto and Kikinis’ method, with a reasonable expectation of success, such that the Sakamoto and Kikinis’ broadcasting server can incorporate an further comprising obtaining, at said companion device, from a network address resolver at said remote location, a network address of said external audiovisual device using a subscriber account of a user of said companion device.  This modification would have been motivated by the desire to provide the user the capability permitting the user to view their content anywhere (and on any device) they desire, at any given time (Rieger [0011]). 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakamoto in view of Kikinis and further in view of Pearson et al. (hereinafter Pearson), US 7,310,807 B2.

Regarding dependent claim 8, Sakamoto, in view of Kikinis teach all the elements of claim 7.
Sakamoto and Kikinis do not expressly teach wherein said dispatching of said signal from said companion device comprises dispatching from said companion device to said external audiovisual device over a premises network.  
 (1:64-2:3 FIG. 1 presents a block diagram of video distribution system 10…includes an integrated tuning device 12, which may be an STB, a personal computer execution a video application, or some other electronic device capable of performing STB-like functions, 3:3-12 module 22, e.g. contained within device 12 of FIG. 1, may be remote controllable.  In practice, a remote control device may communicate a request signal to decoder 28, e.g. a component of device 12 of FIG. 1, requesting decoder 28 to find and decode a specific video information stream…The remote control device may communicate with decoder 28 via wireless local area network module 42, e.g. also contained within device 12 of FIG. 1; thus – a request signal (wherein dispatching signal) from the remote control device (from companion device) is sent from the remote control device (comprises dispatching from said companion device) wirelessly to the wireless local area network (wherein the wireless local area network equates to over a premises network) module 42 within device 12 that is a STB capable of video application (to said external audiovisual device)).
Because Sakamoto, in view of Kikinis, and Pearson address the same issue of a remote control device sending a signal to a video program tuning device external to the remote control device, accordingly, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to incorporate the teachings wherein dispatching of signal from companion device comprises dispatching from said companion device to said external audiovisual device over a premises network as suggested by Pearson into Sakamoto and Kikinis’ method, with a reasonable wherein said dispatching of said signal from said companion device comprises dispatching from said companion device to said external audiovisual device over a premises network.  This modification would have been motivated by the desire to provide the user with the capability of receiving video distribution service on more than one television without multiple STB and additional remote controls to lessen the confusion (Pearson 1:33-41). 
  	
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakamoto in view of Kikinis and further in view of Shintani, US Patent 5,646,608.

Regarding dependent claim 9, Sakamoto, in view of Kikinis, teach all the elements of claim 1.
Sakamoto and Kikinis do not expressly teach wherein said external audiovisual device is one of a plurality of external audiovisual devices, further comprising: 
displaying, on said companion device, a second icon representing a different one of said plurality of external audiovisual devices with which said companion device can be associated; and 
obtaining, at said companion device, a selection specifying said different one of said plurality of external audiovisual devices to be currently associated with said companion device;  
wherein said signal is dispatched to said different one of said plurality of external audiovisual devices selected to be currently associated with said companion device.  
However, Shintani teaches wherein external audiovisual device is one of a plurality of external audiovisual devices (3:37-42 The audiovisual room 1 shown in FIG. 1 accommodates a television receiver 11 (wherein external audiovisual device is one), a video disc player 12, a video tape recorder 13 (of a plurality of external audiovisual devices)), further comprising: displaying, on companion device, a second icon representing a different one of said plurality of external audiovisual devices with which said companion device can be associated (5:35-45 When user carrying the remote control unit 51 enters the audiovisual room 1, the LCD 52 of the remote control unit 51 (on companion device) displays (further comprising displaying) information such as shown in FIG. 7…displays representations 91-1 through 91-6…associated respectively with television receiver TV 11, the video disc player LD 12, the video tape recorder VTR 13; thus - the remote control unit display associates with devices within the audiovisual room 1 and displays association on LCD 52 wherein FIG. 7 representation 91-2 (a second icon) is associated with the video disc player LD 12 (representing a different one  (6:17-35 If the remote control unit 51 is in the audiovisual room 1, then the LCD 52 of the remote control unit 51 displays the representations shown in FIG. 7.  When the user presses the button 53-2, for example corresponding to the representation 91-5 indicative of the compact disc player 15 while the LCD 52 is displaying the information shown in FIG. 7, the CPU 71 determines that the displayed information needs to be changed, and changes the displayed information into the displayed information as shown in FIG. 10…respective to buttons for playing back compact disc; thus – this suggests if the user presses button 53-2 on the remote control unit 51 (obtaining at said companion device a selection) associated with representation 91-2 of the video disc player LD 12 (specifying said different one of said plurality of external audiovisual devices) then the LCD 52 of the remote control unit 51 will be changed to display information for controlling video disc player LD 12 (to be currently associated with said companion device)); wherein signal is dispatched to said different one of said plurality of external audiovisual devices selected to be currently associated with said companion device (7:32-35 After user has selected a button to select one of the electronic devices, the remote control unit 51 becomes a remote control unit dedicated to control the selected electronic device, 4:7-20 explains embodiment for electronic device of the compact disc player wherein the user operate the remote control unit 51 to output an infrared radiation, which is detected by the light detector of the compact disc player to supply a detected signal as a command for the CPU of the .  
Because Sakamoto, in view of Kikinis, and Shintani address the same issue of a remote control apparatus that displays representations used to send infrared signals to control an external audiovisual device, accordingly, it would have been obvious to one having ordinary skill in the art at the time that the invention was made to incorporate the teachings wherein external audiovisual device is one of a plurality of external audiovisual devices, further comprising: displaying, on companion device, a second icon representing a different one of said plurality of external audiovisual devices with which said companion device can be associated; and obtaining, at said companion device, a selection specifying said different one of said plurality of external audiovisual devices to be currently associated with said companion device; wherein signal is dispatched to said different one of said plurality of external audiovisual devices selected to be currently associated with said companion device as suggested by Shintani into Sakamoto and Kikinis’ method, with a reasonable expectation of success, such that the Sakamoto and Kikinis’ program display and selecting apparatus incorporates the ability display representations of a plurality of external audiovisual devices, enabling a user selection specifying a different one of said plurality of external audiovisual devices and dispatching a signal to said wherein said external audiovisual device is one of a plurality of external audiovisual devices, further comprising: displaying, on said companion device, a second icon representing a different one of said plurality of external audiovisual devices with which said companion device can be associated; and obtaining, at said companion device, a selection specifying said different one of said plurality of external audiovisual devices to be currently associated with said companion device; wherein said signal is dispatched to said different one of said plurality of external audiovisual devices selected to be currently associated with said companion device.  This modification would have been motivated by the desire to provide the user a remote control unit which has good operability and is small in size to be able to control many electronic devices (Shintani 1:33-43). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maeng, US 8,935,300 B1 (Jan. 13, 2015) (8:50-54 Apparatus 700 may be configured to switch to a graphical representation of the electronic device associated with a selected icon 720 in response to icon 720 being selected).
Pope, US 2010/0069056 A1 (Mar. 18, 2010) ([0007] an on-line media store provides and advertises the novel native application for purchase .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                                                                                        
                                                                                                                                                                                                /JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143